Citation Nr: 0938861	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, B.J.S.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to 
September 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claim for service connection 
for a back injury.

In the Veteran's substantive appeal, she requested a hearing 
before a member of the travel board.  The Veteran was 
afforded a hearing in August 2009.  A copy of the transcript 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment and service personnel records 
show that while in service on a humanitarian mission, the 
Veteran was struck in the back by a hammer.  The hammer was 
thrown by a fellow serviceman and the incident occurred in 
May 1994.  The evidence shows that the Veteran sought 
treatment at the San Salvador hospital and X-rays taken of 
the Veteran showed slight rectification of the column of the 
lumbar region.  Service treatment records show the Veteran 
went for a physical therapy consultation in June 1994 and 
received a diagnosis of right back muscle strain. 

The Veteran asserts that she was prescribed muscle relaxers 
beginning in 1997.  The Veteran's mother, husband and sister 
submitted written testimony that the Veteran complained of 
back pain continuously since returning from service.                              

The Veteran is currently a labor and delivery nurse and has 
not reported any back injuries post service.  A VA 
examination is needed to determine whether the Veteran's 
current back disability is etiologically related to the 
incident in service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(b) (2009); McLendon v. Nicholson, 20 Vet. App. 
79, 81( 2006).

During the August 2009 hearing, the Veteran stated that she 
received back treatment at the VA facilities in Austin and 
Kerrville.  Those reports are not of record; thus, additional 
development is needed.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated her for a back disorder.  Of 
particular interest are VA treatment 
records from Kerrville and Austin.  All 
pertinent records should be associated 
with the claims file.  After the Veteran 
has signed any necessary appropriate 
release(s), obtain any identified private 
records and associate them with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If records identified by the Veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and her representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Contact the Veteran and ask her which 
VA medical facility is convenient for her 
to appear for a VA examination.  
Thereafter, schedule the Veteran for a VA 
orthopedic examination in order to 
determine the nature and etiology of her 
back disability.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder in its entirety. 

Specifically, the examiner should report 
all current diagnoses and express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's back 
disability was incurred during service or 
is otherwise etiologically related to 
service.  If the Veteran's back 
disability is more properly attributable 
to other non-service related events, the 
examiner should state so.  A complete 
rationale must be given for any opinion 
expressed.  If the examiner is unable to 
provide the requested opinion(s) without 
resorting to speculation, it should be so 
stated and a discussion of why an opinion 
cannot be rendered should be provided.

3.  Thereafter, readjudicate the issue 
on appeal.  If the desired benefits are 
not granted, a supplemental statement 
of the case should be furnished to the 
Veteran and her representative.  The 
appropriate time within which to 
respond should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


